Citation Nr: 1142006	
Decision Date: 11/10/11    Archive Date: 11/21/11	

DOCKET NO.  06-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a respiratory disorder characterized by shortness of breath and wheezing, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board in September 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's current respiratory disability.  In the September 2010 remand it was noted that the Veteran's service treatment records showed that he had been treated for upper respiratory infections in November 1962, April 1963, and June 1963, while aboard the CGC Half Moon.  Those records also contained an honorable discharge form in which it was noted that the Veteran had served as a fireman, and that he had served aboard the CGC Apalachee and the CGC Chinook.  Under the circumstances, the Board concluded that it was possible that the Veteran might have been exposed to asbestos in service.  

Further noted was that postservice evidence included a May 2007 VA treatment note which showed that pulmonary function testing had revealed moderate airway obstruction, as well as a May 2007 prescription note which mentioned the presence of chronic obstructive pulmonary disease.  While asbestosis is a restrictive lung disease, and not an obstructive lung disease, the remand noted that the Veteran had not yet been afforded a VA examination for the purpose of determining the nature and etiology of his current respiratory disability, and that, inasmuch as the record arguably showed that the Veteran's claimed symptoms might be associated with his service (including alleged inservice asbestos and fiberglass exposure), such an examination was necessary prior to a final adjudication of the Veteran's claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In response to the Board's remand, the Veteran was scheduled for a VA respiratory examination on October 21, 2010.  Pertinent evidence of record is to the effect that the Veteran failed to report for that examination.  Correspondence from the Veteran (through his spouse) dated on October 11, 2010, however, indicated that the Veteran was then hospitalized at the Spartanburg, South Carolina, Regional Medical Center.  Hence, he requested a rescheduling of his VA examination.  

While the Veteran was rescheduled for a VA respiratory examination on January 18, 2011, he also failed to report for that examination.  Once again, however, pertinent evidence of record would appear to indicate that the Veteran was still hospitalized at the Spartanburg Regional Medical Center.  

It has now been almost 10 months since the Veteran's failure to report for his January 2011 VA examination.  It is, however, unclear whether the Veteran is still hospitalized, or, more importantly, whether he is currently both able and willing to report for his VA examination.  The August 2011 Informal Hearing Presentation made no mention that the Veteran was unwilling to report for an examination.  

Under the circumstances, the Board is of the opinion that the Veteran should once again be given the opportunity to report for the VA pulmonary examination scheduled in conjunction with this claim for service connection.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since May 2011 should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Thereafter, the Veteran should be afforded a VA pulmonary/respiratory examination in order to more accurately determine the exact nature and etiology of any current respiratory disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  Moreover, it should also be indicated whether any notice that was sent was returned as undeliverable.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Notwithstanding the fact that chronic obstructive pulmonary disease is an obstructive lung disease, and asbestosis is a restrictive lung disease, following completion of the pulmonary/respiratory examination, the examiner must specifically opine whether any diagnosed respiratory disorder at least as likely as not had its origin during, or is in some way the result of his active military service to include inservice exposure to asbestos.  In rendering this opinion, the examiner must take into account the service treatment records, as well as the circumstances of the Veteran's service, to include his service as a fireman and aboard various ships while on active duty.  A complete rationale must be provided for any opinion offered and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

After the above development has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a respiratory disorder characterized by shortness of breath and wheezing, to include as due to asbestos exposure in service.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The supplemental statement of the case must contain notice of all relevant action taken on the claim for benefits since July 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


